Citation Nr: 0319002	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  01-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The veteran served on active duty from November 1956 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefit sought on appeal.   


FINDINGS OF FACT

1.  In August 1998 the Board denied the veteran's claim for 
service connection for a psychiatric disorder.

2.  The evidence submitted since the August 1998 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims for 
service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1. The August 1998 the Board decision, which denied the 
veteran's claim for service connection for a psychiatric 
disorder, is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  The additional evidence received since the August 1998 
the Board decision is not new and material and the 
requirements to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disorder have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001). 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) regarding new and material claims were 
amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statement of the case.  
Also, in a March 2001 notice letter and an April 2001 
supplemental statement of the case, the RO notified the 
appellant of VCAA provisions and what records the VA would 
obtain.  Quartuccio v. Princippi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of his claim.  The service medical 
records are not available despite attempts to obtain them by 
the RO.  The Board finds that additional development in this 
area would not be productive.  The Board also finds that a 
current VA examination is not deemed necessary at this time.  
Accordingly, the Board finds that the VA has satisfied the 
requirements of the VCAA.  

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. § 1131 
(West 2002).  In addition, certain chronic diseases, 
including psychoses, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Factual Background

The veteran's service medical records are unavailable and 
attempts by the service department to find them were 
unsuccessful.  Where service medical records are missing, 
VA's duty to assist the veteran, to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule are heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

A private medical note dated in February 1975 shows that a 
medical doctor certified that the veteran was seen that day 
and that a diagnosis of severe anxiety was made at that time.

The report of a May 1975 VA examination shows that the 
veteran told the examiner that while stationed at Ramey Air 
Force Base he was hospitalized for 4 days but he did not 
remember the reason for his hospitalization.  He stated that 
he did not receive any other medical treatment in service.  
The veteran stated that after discharge he worked as a 
maintenance man in New York City until 1966, and then 
returned to Puerto Rico where he helped his father on his 
farm until his father died two years before the present 
examination.  He reported he had not worked since then.  He 
also stated that he had been going to a mental health clinic 
for the last one and a half years.  After examination the 
examiner diagnosed undifferentiated schizophrenia.

In a July 1975 RO decision, the RO denied service connection 
for a psychiatric disorder, indicating that the evidence 
showed that the veteran was first seen for treatment in 
February 1975.  The veteran was notified of that decision and 
of his appellate rights in July 1975.  He did not appeal the 
July 1975 rating decision, which therefore became final.  38 
U.S.C.A. § 7105 (West 2002).

The veteran attempted to reopen his claim in August 1989.  At 
that time he reported that he had received treatment for a 
nervous condition during service.  He indicated that he was 
treated for a nervous breakdown from January to October 1956 
at a medical facility at Ramey Air Force Base in Puerto Rico.  
He also indicated he was treated for a nervous condition from 
January to October 1956 at a U.S. Army Hospital at Fort Hood 
in Texas.  The RO attempted to obtain alternative records of 
these treatments but was unsuccessful in obtaining them. 

During an October 1991 hearing before a hearing officer at 
the RO the veteran testified that he did not have a nervous 
condition prior to entering service but that he suffered from 
one in service.  He testified that he continued to suffer 
from the nervous condition after service but he did not seek 
medical attention when he was living in New York.  He 
testified that he started receiving private psychiatric 
treatment when he returned to Puerto Rico, but the private 
physicians who treated him had died and he was unable to 
obtain his medical records.  He testified that he started 
psychiatric treatment at a VA hospital in 1977.  He also 
testified that he could not work due to his nervous 
condition.

VA and private medical records indicate that the veteran 
received treatment from the 1970s to the 1990s for several 
problems including for schizophrenia.  Private treatment 
records include a summary of file dated in February 1990, 
which indicated that the date he was received by the center 
was in January 1972.  That summary noted that the veteran 
reported that his illness began in 1972.  An undated file 
summary shows that the date of first and last visits were in 
January 1972 and May 1990, respectively.  The diagnosis was 
rule out paranoid schizophrenia in remission.  A summary of 
file dated in September 1996 indicated that the date the 
veteran was received by the center was in January 1972.  That 
summary noted that the veteran reported that his sickness 
began after he came back from the Army in 1956.  An undated 
file summary shows that the date of first and last visits 
were in January 1972 and May 1996, respectively.  

A letter from E. J. O., M.D., dated in December 1996 noted 
that the veteran had received treatment for paranoid 
schizophrenia since January 1972 at the Arecibo Mental Health 
Center.  The physician also stated that since January 1972 
the veteran was unable to work due to his psychiatric 
disorder.  

An undated letter from Dr. T. indicated that the veteran 
claimed that since separation from service he suffered from 
psychiatric symptomatology including aggression towards his 
wife and fear at night.  He was apparently treated at the 
Arecibo Mental Health Center in 1970, without improvement. 

In August 1998 the Board denied the veteran's claim for 
service connection for a psychiatric disorder on the basis 
that new and material evidence had not been presented.  This 
decision is final.  38 U.S.C.A. § 7104.  This decision is 
final.  38 U.S.C.A. § 5108.  However, the veteran may reopen 
his claim by the submission of new and material evidence.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.  In Hodge, the 
Federal Circuit further noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability.  Hodge, supra.

The evidence associated with the veteran's claims file 
subsequent to the August 1998 Board decision includes private 
and VA medical records.  VA medical records from 1991 to 2000 
include a February 1991 medical certificate showing that the 
veteran was seen with complaints of general malaise and 
nervousness.  At that time the veteran was diagnosed with 
schizophrenia, chronic undifferentiated type.  Subsequent VA 
treatment records in the 1990s and 2000 include that 
diagnosis, as well as diagnoses of paranoid schizophrenia, 
and residual schizophrenia.

Private treatment records include an October 2000 file 
summary which noted an admission date in January 1972.  That 
report shows that the veteran reported that he had felt bad 
since he left the army in 1957.  That report indicated that 
the veteran stated that he never received psychiatric 
treatment.  He thought that he could recuperate by himself, 
and that he was hospitalized in 1956 in the Ramey Base of 
Aguadilla for his physical condition, the cause is unknown. 

An October 2000 statement from M. B. J., M.D., certified that 
the veteran was a patient since December 1999 and his last 
visit was in October 2000.  

A February 2001 note certifies that the veteran was a patient 
of the Mental Health Program, using medications including 
Thorazine, Benadryl and Stelazine.

An undated file summary noted that the veteran's first visit 
was in January 1972 and his last was in November 1999.  The 
summary noted that the veteran reported that in 1956 he was 
hospitalized in the Ramey Base of Aguadilla for a physical 
condition, cause unknown, according to the initial interview 
with the veteran.  The summary noted apparent and reported 
symptoms and contains a diagnosis of schizophrenic reaction 
with paranoid and depressed traits. 

Analysis

Lay statements and testimony are considered to be competent 
evidence when describing features or symptoms of an injury or 
illness or an event.  However, where the determinant issue 
involves a question of medical diagnosis or medical 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

In this regard, the additional medical records received since 
the August 1998 decision are cumulative in nature as they 
merely demonstrate ongoing treatment for his psychiatric 
disorder beginning in the 1970s.  This fact had been 
established at the time of the Board's August 1998 decision.  
Also, the statements from the appellant, which describe his 
symptoms and onset of the disability, are similarly 
cumulative in nature.  See Justus v. Principi, 3 Vet. App. 
510 (1992).   

Consequently, because the evidence submitted since the August 
1998 Board decision is not new and material, the claim is not 
reopened and the current appeal must be denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for a 
psychiatric disorder is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

